Case 1:19-cr-00443-LAK Document 61 Filed 03/23/21 Page 1of1
Case 1:19-cr-00443-LAK Document 60 Filed 03/16/21 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Sifvio J. Molle Building
One Saint Andrew's Plaza
New York, New York [0007

March 16, 2021

 

 

By ECF r

The Honorable Lewis A. Kaplan u USDC SDNY

United States District Judge , DOCUMENT

Southern District of New York | ELECTRONICALLY FILED
Daniel Patrick Moynihan Courthouse | DOC #: .

500 Pearl Street | oS aS
New York, NY 10007 | DATE FILED: _y 7) 3.

 

 

 

 

 

Re: United States v. Curtis Williams, S1 19 CR 443 (LAK)
Dear Judge Kapian,

The Government respectfully submits this letter on behalf of the parties to provide a status
update to the Court. Previously, on or about December 22, 2020, the Court referred an anticipated
change-of-plea hearing to the magistrate judge on duty, and the parties still expect to achieve a
pre-trial disposition of the case. In particular, the parties now expect to appear before the
magistrate judge on duty pursuant to that referral within the next approximately one month and
will report to the Court following that appearance. In anticipation of this appearance, the
Government requests, with the consent of the defendant, an exclusion of time under the Speedy
Trial Act pursuant to 18 ULS.C, § 3161(h)(7) from today, March 16, 2021, through April 12, 2021.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

Thomas John Wright

Assistant United States Attorney
(212) 637-2295

 

cc: Deborah Colson (Counsel to Defendant Curtis Williams) (by ECF)

SO ORDERED

 

 

’
LEWIS A. KAPLAN, USDJ vfe2/

 
